Citation Nr: 1338474	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-15 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1971 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes, that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of those documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Veteran has asserted that he has bilateral hearing loss disability directly related to hazardous noise exposure sustained during active service.  Specifically, he has reported hazardous noise exposure from the firing of a variety of weapons, from being too close to tanks while tanks were firing, and from frequent flying on C-130 military aircraft all without hearing protection.  The Board concedes acoustic trauma at this time.

A review of the Veteran's service treatment records (STRs) shows that the Veteran 


received several audiometric evaluations as part of his medical examinations in October 1971, July 1976, June 1978,  September 1983, June 1987, January 1989, and April 1992.  A review of the record also demonstrates that there were threshold shifts among the audiometric evaluations, especially in the July 1976 results.  

At his October 1971 entrance examination, the Veteran had an audiometric evaluation that showed hearing within normal units.  Reported puretone thresholds, in decibels, were:
   
HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
15
5
0
Not Tested
5
LEFT
20
5 
5 
Not Tested
5 

At his April 1992 separation examination, the Veteran was again given an audiometric evaluation.  This evaluation, however, demonstrated a threshold shift from the October 1971 evaluation.   Reported April 1992 puretone thresholds, in decibel were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
6000 Hz
RIGHT
5
5 
10
20
25
40
LEFT
10
0
15
20
35
30

The Board notes the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Here, the April 1992 evaluation showed some degree of hearing loss in the right ear at 4,000 and 6,000 Hz and in the left ear at 4,000 and 6,000 Hz. 

In July 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss disability.  The Veteran reported the above discussed noise exposure.

The examiner opined that the Veteran's bilateral hearing loss was not due to active service noise exposure.  The examiner noted that using the axiom for noise induced hearing loss, when the noise stopped the hearing loss stopped.  The examiner noted that upon retirement in 1992, the Veteran's hearing test from the USN showed normal hearing through all frequencies tested (500-6000 Hz) in the left ear and normal hearing from 500 through 4000 Hz in the right ear.  In addition, she noted that progressive hearing loss since 1992 cannot have been caused by the previous noise exposure experienced prior to retirement.

The Board finds that while the Veteran did not have bilateral hearing loss disability for VA compensation purposes at any time during active service, the Veteran's hearing acuity was worse than normal during his active service.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Here, the VA examination report inaccurately noted that the Veteran had at his April 1992 separation examination normal hearing in his left ear, when the findings discussed above demonstrate that he indeed had some hearing loss bilaterally.   Moreover, the VA examination report failed to discuss the various threshold shifts in the Veteran's audiogram results throughout his active service.  Therefore, the VA examination and opinion are inadequate for adjudication purposes. 

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present bilateral hearing loss disability.

Additionally, current treatment records should be obtained prior to decision being rendered in this case.  Therefore, the matter should be readdressed on a new examination.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington for the following action:

1.  Make arrangements to obtain any outstanding relevant VA treatment records.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous noise exposure.

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service due to weapons fire and any statements regarding continuity of symptomology since service. 

The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss. 

Further, the examiner should consider the threshold shifts of the audiograms conducted while the Veteran was in active service.  

A full rationale must be provided for all opinions expressed.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


